DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 are pending in the application and examined herein.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses. 

Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2 are directed to a method. It is unclear what method steps (if any) are actually being recited. The claims lack positive active steps, which usually start with a word ending in “ing” (e.g., heating, melting, etc.). 

Claim 1 recites “Method of reprocessing nitride spent nuclear fuel in salt melts, involving its chlorination.” It is unclear what structural feature “its” is referring to. For example, it is unclear if “its” is referring to the chlorination of the nitride spent nuclear fuel or the chlorination of the salt melts.

Claim 1 further recites “involving its chlorination in the melt of a mixture of chlorides.” This phrase is unclear. It is unclear if the “melt” recited in line 2 is the same as the melts recited in line 1, or if the term is referring to a different melt. If the former, then the phrase is further indefinite because the melt of line 1 recites plural melts, while the melt of line to is a singular melt. Therefore, it is unclear if the melt of line 2 is intended to refer to a melt of the melts of line 1, or if claim 1, line 2 is intended to recite “the melts”.

Claim 1 is further indefinite because it is unclear which of the melt, mixture, or chlorides of alkali and/or alkaline-earth metals contains the cadmium dichloride. The not an alkali or alkaline-earth metal. It is unclear if the claim is intended to recite that the melt comprises a mixture of chlorides of alkali and/or alkaline-earth metals and cadmium dichloride. 

Claim 1 is indefinite because it is unclear if the apparatus recited in line 3 is the same as the apparatus recited in line 5, or if these are different apparatuses. If these refer to different apparatuses, it is further unclear which of the two apparatuses the apparatus recited in lines 8 and 10 is referring to. For purposes of examination, because the apparatuses are both intended to carry out the chlorination, Examiner interprets these apparatuses to be the same apparatus. 

Claim 1 is further indefinite because it is unclear if the “chloride melt” recited in line 6 is the same as the salt melts recited in line 1 and/or the melt recited in line 2, or if the term is referring to a different melt. 

Claim 1 recites “in which a reactor with a chloride melt 4 and an immersed therein nitride spent nuclear fuel 5 is located.” It is unclear if the nitride spent nuclear is immersed in the reactor or the chloride melt.

It is unclear whether the phrase “cold zone” implies that zone II is at a colder temperature than zone I. Otherwise, the term “cold” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1 recites “the zone” in line 7. There is insufficient antecedent basis for this phrase in the claim. It is unclear if the phrase is referring to the heated zone, the cold zone, or another zone. 

Claim 1 is further indefinite because it is unclear if all three of (1) zone I is heated, (2) the nitride spent nuclear fuel is held in the melt, and (3) cold zone II is used for a crystallization to occur “in the course of the chlorination”. If so, the claim should be amended to recite “wherein in the course of the chlorination, zone I of the apparatus with reactor 3 is heated up to a temperature higher than 700°C and the nitride spent nuclear fuel 5 is held in the melt 4 up to a complete chlorination”.

Claim 2 is indefinite because the phrase “characterized in that as chlorides of alkali and/or alkaline-earth metals chlorides of lithium, potassium, sodium, cesium, calcium, magnesium, strontium, barium are used” is unclear. It is unclear if the claim is intending to recite that the listed materials are used because they are alkali and/or alkaline-earth metals. It is further unclear if all of the recited materials are used, or any one or more of the materials are used. For example, it is unclear if the claim is intended  and barium” or if the claim is intended to recite “… strontium, or barium”. For purposes of examination, Examiner is using the latter interpretation. 

Claim 2 is further indefinite because it is unclear if the chlorides recited in claim 2 are the same as the chlorides recited in parent claim 1, line 2 or different chlorides. If the latter, it is unclear the relationship between the chlorides of claim 2 and the method of claim 1. In other words, it is unclear how the chlorides of claim 2 are utilized in the method of reprocessing. For purposes of examination, Examiner is interpreting the chlorides of claim 2 to be the same chlorides. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over “Dissolution of uranium nitrides in LiCl-KCl eutectic melt” (“Hayashi”) in view of FR Publication No. 2750242 (“Kobayashi”).

The following citations refer to the attached NPL document and the attached machine English translation of Kobayashi.

Regarding claims 1-2, Hayashi discloses a method of reprocessing nitride spent nuclear fuel in salt melts, involving its chlorination in the melt of a mixture of chlorides of alkali and/or alkaline-earth metals of lithium or potassium containing cadmium dichloride (Abstract, p. 624 (“dissolution of uranium nitrides … CdCl2 in LiCl-KCl eutectic melt”)). The chlorination is carried out in an apparatus for reprocessing nitride spent nuclear fuel with the use of an inert gas atmosphere (He) having a heated zone in which a reactor with a chloride melt and an immersed therein nitride spent nuclear fuel is located (p. 625 (“A mixture of …CdCl2 and LiCl-KCl eutectic salt … was contained in a double walled quartz reaction vessel”); see Table 1), as well as a cold zone (p. 625 (“Cadmium metal was found at cooler part of the apparatus”)). In the course of the chlorination, the heated 

Hayashi is silent as to the location of the cold zone. 

Kobayashi discloses (see Fig. 1) a method of reprocessing nitride spent nuclear fuel (1) in molten salt (3), involving its chlorination in the molten salt (p. 3, paras. 1-2), wherein the chlorination is carried out in an apparatus having a reactor (1, 2, 3) with a chloride melt (3) and spent nuclear fuel (1) and a zone (4) located below the reactor used for a crystallization of metallic cadmium formed during the chlorination (p. 3, paras. 7, 9-10).

Kobayashi discloses having this zone located below the reactor allows desired products to fall into the cadmium, which can then be separated for easy recovery (p. 3, paras. 1-4). A person having ordinary skill in the art before the effective filing date (“POSA”) would have been motivated to have the cold zone of Hayashi located below the reactor, as suggested by Kobayashi, for the benefits thereof. Thus, modification of Hayashi’s apparatus to utilize gravity to recover the desired products, as suggested by Kobayashi, would have been obvious to a POSA. Additionally, a POSA would have found it obvious to modify Hayashi to have the cold zone located below the reactor In re Japikse, 86 USPQ 70. The result of the modification would have been predictable to the skilled artisan.

The Applied References
For applicant’s benefit portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02 VI.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646